PER CURIAM.
Anthony Dove appeals the district court’s order denying relief on his complaint under 42 U.S.C. § 1983 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Dove v. Lenoir County Sheriff’s Dep’t, No. CA-02-33-4-H (E.D.N.C. Oct. 15, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.